Citation Nr: 1015324	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  96-41 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the hands.

2.  Entitlement to an initial rating in excess of 10 percent 
for right carpal tunnel decubital and tardy ulnar neuritis.

3.  Entitlement to a compensable evaluation for residuals of 
left upper chest melanoma.

4.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as noncompensable effective 
from June 1994, 10 percent effective from September 1994, and 
20 percent effective from February 2003. 

5.  Entitlement to special monthly compensation (SMC) at a 
lever higher than that provided by 38 U.S.C.A. § 1114(l) for 
anatomical loss of both feet.




REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from February to August 1961, 
from October 1961 to October 1962, from October 1965 to 
August 1968, and from February 1971 to May 1984.

This appeal arises from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for diabetes mellitus and degenerative 
arthritis of both hands; denied compensable evaluations for 
bilateral hearing loss and residuals of left upper chest 
melanoma; and awarded disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for right carpal tunnel 
decubital and tardy ulnar neuritis, assigning an initial 
evaluation of 10 percent disabling, effective June 21, 1994.

This appeal also arises from an April 2002 rating decision 
that denied entitlement to service connection for a kidney 
disorder (to include a simple cyst on the left kidney) and 
found that new and material evidence had not been presented 
to reopen a claim for service connection for a cardiovascular 
disability (to include coronary artery disease and 
hypertension).  However, both of these issues were 
subsequently granted by the RO in rating decisions issued in 
December 2005 and January 2006.  The December 2005 rating 
decision also granted service connection for diabetes 
mellitus.  The Board of Veterans' Appeals (Board) finds that 
these decisions were a full grant of all benefits sought on 
appeal regarding these issues and, therefore, they are no 
longer in appellate status.  

By rating decision of March 2003, the RO granted a 20 percent 
evaluation for the Veteran's bilateral hearing loss effective 
from February 20, 2003.  In a rating decision of May 2003, 
the RO also granted a 10 percent evaluation for the bilateral 
hearing loss effective from September 21, 1994 to February 
19, 2003.  The Veteran continued his appeal regarding the 
evaluation of his hearing loss.

The Veteran timely appealed the issue of entitlement to 
service connection for degenerative arthritis of both 
shoulders, initially denied in a rating decision of July 
1995.  He also appealed the issue of entitlement to a total 
disability evaluation due to individual unemployability 
resulting from his service-connected disorders, denied in a 
rating decision of September 2002.  However, both of these 
issues were subsequently granted by the RO in a rating 
decision issued in May 2003.  The Board finds that the May 
2003 decision was a full grant of all benefits sought on 
appeal regarding these issues and, therefore, they are no 
longer in appellate status.

In a February 2007 rating decision, the Veteran was granted 
SMC based on anatomical loss of one foot, effective June 8, 
2005.  In a June 2007 rating decision, the Veteran was 
granted entitlement to an earlier effective date for SMC 
based anatomical loss of the left foot, effective May 9, 2005 
and entitlement to SMC based on housebound criteria from May 
7, 2005 to July 1, 2005.  In a March 2008 rating decision, 
the Veteran was granted SMC based on anatomical loss of both 
feet, effective February 4, 2008.  In a June 2008 Deferred 
Rating Decision, it was noted that the RO spoke with the 
attorney.  And, that the attorney inquired as to whether the 
March 2008 rating decision resolved the appeal for SMC based 
on aid and attendance and homebound benefits since the 
Veteran was being paid at the L-2 rate, which was a "higher 
level" than SMC based on aid and attendance and homebound 
benefits.  The attorney stated that he wanted to continue his 
appeal for a higher SMC due to loss of both feet.  Therefore, 
the issue has been rephrased on the cover page to better 
reflect the scope of the claim on appeal.

With regard to the issue of entitlement to SMC at a lever 
higher than that provided by 38 U.S.C.A. § 1114(l) for 
anatomical loss of both feet (a.k.a., a higher rating than 
SMC based on aid and attendance and homebound benefits), the 
Board finds that the Veteran perfected a timely appeal.  
Specifically, the Veteran submitted a claim for service 
connection for SMC based on aid and attendance and homebound 
benefits in May 2007.  The RO notified the Veteran of his 
determination denying that claim in December 2007.  The RO 
notified the Veteran of his determination denying that claim 
the same month.  The Veteran submitted a timely notice of 
disagreement in February 2008, which stated that he disagreed 
with the December 2007 denial.  A statement of the case was 
issued in June 2008.  Although the Form 9 is not of record, 
the September 2008 supplemental statement of the case (SSOC) 
references a "VA Form 9, Appeal to the Board of Veterans' 
August 23, 2008"in the evidence section.  Therefore, the 
Board finds that the VA was in constructive possession of a 
timely filed VA Form 9.  Thus, the appeal is timely as it was 
dated and received within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. §§ 20.300, 20.302.

The issues of service connection for major depression, to 
include as secondary to the service connected disabilities 
and entitlement to an earlier effective date earlier than 
February 4, 2008 for SMC based on aid and attendance and 
homebound benefits have been raised by the record, as 
indicated by the February 2008 VA treatment record and the 
June 2008 Deferred Rating Decision, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial rating in excess of 
10 percent for right carpal tunnel decubital and tardy ulnar 
neuritis; a compensable evaluation for residuals of left 
upper chest melanoma; an increased evaluation for bilateral 
hearing loss, currently evaluated as noncompensable effective 
from June 1994, 10 percent effective from September 1994, and 
20 percent effective from February 2003; and special monthly 
compensation (SMC) at a lever higher than that provided by 38 
U.S.C.A. § 1114(l) for anatomical loss of both feet are 
addressed; in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A diagnosed disability of degenerative arthritis of the hands 
is not demonstrated by the evidence of record.  


CONCLUSION OF LAW

The Veteran's alleged degenerative arthritis of the hands was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

A review of the record reveals that the Veteran received pre-
VCAA notice in July 1994.  Thus, he was not provided notice 
of the VCAA prior to the adjudication of his claim in the 
July 1995 rating decision at issue.  The Board notes, 
however, that this would have been both a practical and a 
legal impossibility, because the VCAA was not enacted until 
November 2000.  Furthermore, the Board finds that any defect 
with respect to the timing of the VCAA notice letter 
constituted harmless error in this case.  The May 2004 VCAA 
letter summarized the evidence needed to substantiate the 
Veteran's claim and VA's duty to assist.  It also specified 
the evidence that the Veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the three "elements" of the notice 
requirement.  The Veteran also received additional notice in 
March 2006, pertaining to the downstream disability rating 
and effective date elements of his claim.  Thereafter, 
January 2006, June 2006, May 2007, August 2008, September 
2008, and February 2009 SSOCs readjudicated the appeal, 
thereby rendering any pre-adjudicatory notice errors to be 
non-prejudicial.  All of these factors combine to demonstrate 
that a reasonable person could have been expected to 
understand what was needed to substantiate the claim.  
Therefore, the Board has determined that there is no 
prejudice to the Veteran in proceeding to consider his claim 
on the merits at this time.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Pelegrini, 18 Vet. App. at 119-20.

The Veteran was afforded a VA examination in September 2001 
and September 2004.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examinations, 
Social Security Administration (SSA) records, and statements 
from the Veteran and his attorney.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
attorney have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

II.  Service Connection for Arthritis of the Hands

The Veteran contends, without any detail, that he suffers 
from degenerative arthritis of the hands as a result of 
service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The service treatment records fail to show complaints, 
findings, or treatment for arthritis of the hands while in 
service.  Further, the Board finds that the Veteran did not 
experience continuous post-service symptoms of degenerative 
arthritis of the hands.  In fact, the medical evidence of 
record fails to show that the Veteran has a current diagnosis 
of degenerative arthritis of the hands.  

Specifically, the June 1995 VA Medical Center Dallas 
examination noted complaints of pain in both hands.  The 
Veteran was able to make a fist with both hands.  There was 
loss of interosseous of motion in the right hand in the small 
two fingers due to a different disability.  

In a September 1997 VA examination, the Veteran was examined 
for right carpal tunnel and cubital tunnel syndrome and 
arthritis of the hands and shoulder.  The Veteran was 
diagnosed with ulnar neuritis at the cubital tunnel of the 
right arm; osteoarthritis of the right and left wrist; and no 
arthritis of the shoulders.

The Veteran underwent another VA examination in September 
2001.  The examination of the hands showed full ability to 
flex fingers and the thumb, and open the fingers, although 
there was some specific weaknesses due to ulnar neuritis.  
The movement of the fingers joints was unimpaired.  The VA 
examiner concluded that he was uncertain that the Veteran had 
degenerative joint changes in his hands and needed to obtain 
x-rays.  Subsequent x-rays dated in September 2001 revealed 
that the hands were normal.  

The Veteran underwent another VA examination in September 
2004.  The VA examiner reviewed the claims file.  The VA 
examiner stated that he was unable able to determine whether 
degenerative arthritis had its onset in service because the 
Veteran currently had arthralgia in the hands.  The VA 
examiner stated that the x-rays were normal.  He diagnosed 
the Veteran with arthralgia of the hands.  

The Board notes that records from the SSA are in the claims 
file, but do not pertain to the issue on appeal.  Therefore, 
these records will not be discussed.

A diagnosed identifiable underlying malady or condition is 
needed to constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  In the absence of a current 
diagnosis of degenerative arthritis of the hands, service 
connection is not warranted.  The case law is well-settled on 
this point.  In order for a claimant to be granted service 
connection for a claimed disability, there must be evidence 
of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection is limited to cases wherein the 
service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (service connection claim must be accompanied 
by evidence establishing the claimant currently has the 
claimed disability).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
degenerative arthritis of the hands, and this claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A.        § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for degenerative arthritis of the hands is 
denied.


REMAND

The Veteran's last VA examination for right carpal tunnel 
decubital and tardy ulnar neuritis; residuals of left upper 
chest melanoma; and bilateral hearing loss was in September 
2004.  The Board finds that a more recent VA examination is 
needed in order to assess the current severity of these 
disabilities and assign an appropriate rating.  See generally 
VAOPGCPREC 11-95 (Apr. 7, 1995).  Therefore, additional 
development is warranted to obtain a new VA examination and 
to obtain the Veteran's most current VA medical records, 
pursuant to 38 C.F.R. §3.159(c)(2).

With regard to residuals of left upper chest melanoma, the 
Veteran was scheduled for a VA examination in February 2009.  
The Veteran failed to appear for the VA examination.  It is 
unclear from the record as to whether he received notice of 
the date and time of the VA examination as such information 
was not documented.  The Board notes that "the duty to 
assist is not always a one-way street.  If [an appellant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board will 
afford the Veteran one more opportunity for a VA examination 
of the residuals of left upper chest melanoma.

The Veteran is service-connected, in part, for anatomical 
loss of both feet, rated as 100 percent disabling.  He seeks 
SMC at a level higher than that provided by 38 U.S.C.A. § 
1114(l) for anatomical loss of both feet.  The Veteran has 
not been advised of the evidence necessary to warrant SMC at 
38 U.S.C.A. § 1114(m) and higher nor has he been provided 
with a recent examination.


Accordingly, the case is REMANDED for the following action:

1.  The RO must insure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied regarding the issue of 
entitlement to SMC at a level higher than 
that provided by 38 U.S.C.A. § 1114(l) 
for anatomical loss of both feet.

The appellant should be notified:   (a) 
of the information and evidence not of 
record that is necessary to substantiate 
the claim;

(b) of the information and evidence that 
VA will seek to provide; and

(c) of the information and evidence that 
the claimant is expected to provide.  See 
38 U.S.C.A. §§ 1114(m-r(2))(West 2002); 
38 C.F.R. §§ 3.350(c), 3.350(d), 
3.350(e), 3.350(f), 3.350(h), 3.352(a), 
3.352(b) (2009).

The Veteran  should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should request the Veteran to 
submit any pertinent evidence in his 
possession and to either submit or 
provide the information and 
authorization(s) necessary for the RO to 
obtain on his behalf any records, not 
already associated with the claims file, 
pertaining to his medical treatment for 
the claimed right carpal tunnel decubital 
and tardy ulnar neuritis; residuals of 
left upper chest melanoma; and bilateral 
hearing loss.  The RO should undertake 
all necessary development to obtain and 
associate with the record all outstanding 
records of pertinent medical treatment.  

If any requested records are unavailable, 
or the search for the records is 
otherwise negative, that fact should 
clearly be documented in the claims file, 
and the Veteran so notified.  

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature, 
extent, and severity of the right carpal 
tunnel decubital and tardy ulnar 
neuritis; residuals of left upper chest 
melanoma; and bilateral hearing loss 
disabilities.  The Veteran's claims file 
should be made available to the examiner, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.

With regard to carpal tunnel decubital 
and tardy ulnar neuritis, is there severe 
incomplete paralysis of the ulnar nerve?  
Or, is there complete paralysis of the 
unlar nerve (i.e., the "griffin claw" 
deformity, due to flexor contraction of 
ring and little fingers, atrophy very 
marked in dorsal interspace and thenar 
and hypothenar eminences; loss of 
extension of ring and little fingers 
cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist 
weakened)?

With regard to the residuals of left 
upper chest melanoma, please describe the 
size of each scar (length and width) in 
inches or centimeters.  For each scar, 
the examiner should report whether the 
scar is unstable or painful on objective 
examination and whether it limits the 
function of the part affected? 

If the photographs of record are not 
complete, then the VA examiner should 
take unretouched color photographs of the 
Veteran's scars and the photographs 
should be included with the examination 
report.

All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.


4.  With regard to the claim for SMC)at a 
lever higher than that provided by 38 
U.S.C.A. § 1114(l) for anatomical loss of 
both feet, the Veteran should be afforded 
an examination(s) with the appropriate 
examiner(s) to determine whether the 
Veteran is entitled to a higher level of 
special monthly compensation.  The VA 
examiner(s) should determine whether the 
Veteran requires the daily personal 
health care service of a licensed health 
care professional without, which the 
Veteran would require hospital, nursing 
home, or other institutional care, and 
any other questions deemed appropriate by 
the AMC/RO.

5.  The Veteran must be given adequate 
notice of the date, time, and place of 
any requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

6.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought remains denied, the Veteran and 
his attorney should be furnished with a 
fully responsive Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


